Case:19-17744-JGR Doc#:41 Filed:08/27/20               Entered:08/27/20 13:06:22 Page1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

IN RE:                                                               CASE: 19-17744-JGR

ALLEN IOMMI                                                          CHAPTER 13
ANGIE IOMMI

Debtors


         TRUSTEE'S OBJECTION TO MODIFICATION OF CONFIRMED PLAN
   The Standing Chapter 13 Trustee hereby files his Objection to Modification of Chapter 13
Plan and as grounds therefor states as follows:

     1. Debtors are $1,635 delinquent on plan payments under the terms of the Modified Plan.
Debtors' last plan payment was received by Trustee on May 27, 2020. Debtors should resume
and be current on plan payments before a modification is approved. 11 U.S.C. §§ 1325(a)(3) and
(6).

The Trustee reserves the right to amend his objection and to report on the Debtors' payment
history at the hearing on his Objection.

WHEREFORE, the Standing Chapter 13 Trustee requests that the Court deny the Motion for Post
Confirmation Modification and for any further relief as is just.

Dated: August 27, 2020                    Respectfully submitted,



                                          /s/ Michael Edlen
                                          Michael Edlen, #49579
                                          Attorney For Douglas B. Kiel, Chapter 13 Trustee
                                          7100 E Belleview Ave, Suite 300
                                          Greenwood Village, Co 80111
                                          (720)398-4444
                                          medlen@denver13.com

                                  CERTIFICATE OF MAILING

I hereby certify that a true and correct copy of the above Trustee's Objection to Modification of
Confirmed Plan was noticed by Electronic Transmission to the following persons/parties:
ACCURATE LEGAL SERVICES LLC
Case:19-17744-JGR Doc#:41 Filed:08/27/20   Entered:08/27/20 13:06:22 Page2 of 2




/s/ Michael Edlen
